





CITATION: Douglass v. Milne, 2011 ONCA 284



DATE: 20110411



DOCKET: C52885



COURT OF APPEAL FOR ONTARIO



Doherty, Feldman and Epstein JJ.A.



BETWEEN



Victoria Douglass



Plaintiff (Appellant)



and



Warren Milne,
          Elizabeth Ennis

(carrying on
          business as Ennis Milne Barristers and Solicitors)



Defendants (Respondents)



Victoria Douglass, in person



Keith Geurts and Josh Hanet, for the respondents



Heard: March 10, 2011



On appeal from the judgment of
          Justice P. Matlow of the Superior Court of Justice dated October 8, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The motion to introduce fresh evidence is dismissed.  The proposed
    evidence would not affect the result of the appeal.

[2]

The appellant appeals the order of Matlow J. dated October 8, 2010,
    dismissing her motion for summary judgment and granting summary judgment in
    favour of the respondents, the appellants former solicitors.

[3]

The appellant commenced an action in May of 2002 against the same
    defendants.  This action was dismissed on the basis that the claim was without
    merit.  This court dismissed the appeal from that decision.  The appellants
    application for leave to appeal to the Supreme Court was similarly
    unsuccessful.

[4]

Our examination of the claim in this action leads to the same
    conclusion: it is without merit.  Furthermore, it is barred by the principle of
res judicata
.

[5]

Finally, we consider that the motion judge treated the self-represented
    appellant appropriately during the hearing.  No amount of additional time would
    have enabled her to overcome either the lack of evidence in support of the
    claim or that the action is precluded by reason of
res judicata
.

[6]

This is not a case where costs are warranted.


